OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Supreme Court having held in the earlier proceeding by respondent seeking child support arrears that there had been no change in circumstances in the interval since the parties entered into their separation agreement that would warrant termination or modification of the child support provision, this finding should have been accorded collateral estoppel effect in this Family Court proceeding commenced 42 days later by petitioner seeking a downward modification of the child support payments. Thus, the Appellate Division correctly considered only whether circumstances had changed in the period between entry of the arrears judgment in the prior proceeding and the commencement of this proceeding. Having found no such change in circumstances, the Appellate Division did not abuse its discretion in reversing the order of Family Court modifying the child support payments.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
*895On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.